Citation Nr: 0217986	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-05 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether termination of additional compensation paid to the 
veteran on behalf of his stepson, effective June 1, 1992, 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from January 1968 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination of the 
Fargo, North Dakota, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was in receipt of additional compensation 
for his stepson.

2.  The veteran has indicated that his stepson has never 
resided with him.

3.  The RO terminated the stepson's share of the veteran's 
VA compensation benefits effective June 1, 1992.


CONCLUSION OF LAW

The decision to terminate the stepson's share of the 
veteran's compensation as of June 1, 1992, is correct.  38 
C.F.R. §§ 3.57 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The Board finds that the RO decisions and 
correspondence provided to the veteran in this case have 
notified the veteran of all regulations pertinent to the 
issue on appeal, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might 
be pertinent to the bases of the denial of his claim.  As 
such, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102.

In August 1993 the veteran was awarded additional 
compensation for his stepson  effective June 1, 1992.  In 
a Report of Contact dated in March 1998, it was noted that 
the veteran indicated that his stepson had never resided 
with the veteran.  In a June 26, 1998 letter, VA informed 
the veteran that his stepson was removed from the 
veteran's compensation award effective June 1, 1992, as he 
was never a member of the veteran's household.

A stepchild means a legitimate or an illegitimate child of 
the veteran's spouse.  In addition, 38 C.F.R. § 3.210 
requires that the stepchild be the child of the veteran's 
spouse who was a member of the veteran's household.  
38 C.F.R. § 3.57.  VA operations manual M21-1, Part IV, 
Paragraph 12.17b interprets the regulations to mean that a 
stepchild who is not actually living with the veteran can 
still qualify as a stepchild if he or she is (was) 
receiving at least half of his or her support from the 
veteran.  A child is considered to be "in the veteran's 
household" for purposes of establishing stepchild status 
if he or she actually resides with the veteran or resides 
elsewhere but receives at least half of his or her support 
from the veteran.

The veteran has asserted in his statements and May 2002 
Board hearing testimony that his stepson should have been 
"left on until he graduated from high school" because the 
veteran had carried him on his life and health insurance 
policies.  However, the veteran has also testified that he 
provided little in the way of financial support for him.  
Further, the stepson's natural father informed VA that no 
monetary benefits had been received from the veteran.  As 
such, the evidence does not show that the stepson was 
receiving at least half of his support from the veteran.

The veteran has also contended at his April 2000 RO 
hearing and May 2002 Board hearing that the stepson was in 
the veteran's "constructive custody" as he was residing 
outside of the veteran's home due to the fact that his 
mother left him with his natural father as she did not 
want him to attend school in Sioux Falls.  The Board 
notes, however, that the record indicates that he has 
lived with his natural father since he was 10 months old, 
and there is no evidence showing that he lived outside the 
veteran's home for the purpose of obtaining an education.

The Board notes that VA laws and regulations specifically 
call for termination of compensation on behalf of 
dependents upon the occurrence of specific events, 
including the last day that a child was a member of the 
household.  In the present case, the veteran's stepson was 
never a member of the veteran's household and did not 
receive at least half of his support from the veteran.  
Therefore, as a matter of law, termination of additional 
compensation for the veteran on behalf of his stepson, 
effective June 1, 1992 (the effective date of the initial 
award), was warranted.


ORDER

Additional compensation on behalf of the veteran's stepson 
was properly terminated effective June 1, 1992.  The 
appeal is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

